       Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 1 of 45




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK




ANNE DE LACOUR, ANDREA WRIGHT,
and LOREE MORAN individually and on
behalf of all others similarly situated,

                                 Plaintiffs,        Case 1:16-cv-08364-KA

v.

COLGATE-PALMOLIVE CO., and TOM'S
OF MAINE INC.,

                               Defendants.




                                       Declaration



                                               of



                                   COLIN B. WEIR


                                   February 21, 2020




     MAY REFERENCE MATERIALS DESIGNATED "CONFIDENTIAL" OR "HIGHLY

     CONFIDENTIAL -- ATTORNEYS' EYES ONLY" UNDER PROTECTIVE ORDER
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 2 of 45




I, Colin B. Weir, declare as follows:



       I am Vice President at Economics and Technology, Inc. ("ETI"), One Washington Mall,

7th Floor, Boston, Massachusetts 02108. ETI is a research and consulting firm specializing in

economics, statistics, regulation and public policy.



                   I. QUALIFICATIONS, BACKGROUND, AND EXPERIENCE

       1.   I hold a Masters of Business Administration, with honors, from the High Technology

program at Northeastern University, Boston, Massachusetts. I hold a Bachelor of Arts degree

cum laude in Business Economics from The College of Wooster, Wooster, Ohio. I have

provided expert testimony before federal and state courts, the Federal Communications

Commission, and state regulatory commissions, and have contributed research and analysis to

numerous ETI publications and expert testimony at the state, federal, and international levels. I

have consulted on a variety of consumer and wholesale products cases, calculating damages

relating to food products, household appliances, herbal remedies, health/beauty care products,

electronics, furniture, and computers. My Statement of Qualifications, which outlines my

professional experience, publications, and record of expert testimony, is attached hereto as

Exhibit 1. This includes a list of all cases in which, during the previous four years, I have

testified as an expert at trial or by deposition. Prior to joining ETI, I worked at Stop and Shop

Supermarkets for a period of seven years, working as a cash department head, grocery/receiving

clerk, and price-file maintenance head.

       2.   Contained in Exhibit 1 is a list of numerous litigations in which I have participated in

the design, execution and/or determination of the economic suitability of conjoint surveys, or

have been found by the court to have expertise in conjoint analysis. These cases include, but are

not limited to Jones v. Nutiva; Hunter v. Nature's Way; Looper v. FCA; Sanchez-Knutson v.




                                                                                 ECONOMICS AND
                                                                                TECHNOLOGY ,           INC.
           Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 3 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 2 of 22


Ford Motor Company; Belfiore v. Procter and Gamble; Kurtz v. Kimberly Clark; In re Scotts EZ

Seed Litigation; In re: ConAgra Foods; Dzielak v. Whirlpool.

           3.    I received graduate level training in conjoint analysis as part of my MBA. I take

continuing education in advanced conjoint design, execution, and analysis through Sawtooth

Software, a leading provider of conjoint analysis software.


                                              II. ENGAGEMENT

           4.    I provide this declaration in connection with the case filed by Anne de Lacour,

Andrea Wright, and Loree Moran ("Plaintiffs") in the above-captioned action against Colgate-

Palmolive Co. and Tom's of Maine Inc. ("Defendants"). I make this declaration based upon my

own personal knowledge and, if called as a witness in this action, I would be able to competently

testify as to the facts and opinions set forth herein.

           5.    I have been advised by Counsel for Plaintiffs that individuals purchased certain

Tom's of Maine brand Products 1 that were labeled as "natural" ("the Claim"). 2 I have been

further advised that Plaintiffs allege that this Claim is false and misleading to reasonable

consumers and therefore should not have been made. I have been asked by Counsel for Plaintiffs

to ascertain whether it would be possible to determine damages on a class-wide basis using

common evidence, and if so, to provide a framework for the calculation of, and a preliminary

estimate of, damages suffered by the proposed class of consumers as a result of the allegedly

false and misleading Claim.

           6.    ETI is being compensated at the rate of $600 per hour for my work on this case. The

opinions expressed in this declaration are my own, and my compensation is not dependent upon

the substance of these opinions or the outcome of the litigation.


1
    Tom’s of Maine toothpastes and deodorants of various sizes, pack sizes, and flavors.
2
    See, generally, First Amended Complaint, filed December 9, 2016 ("Complaint").


                                                                                           ECONOMICS AND
                                                                                           TECHNOLOGY ,   INC.
           Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 4 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 3 of 22


           7.   The documents, data and other materials that I relied upon in forming my opinions

are identified throughout my report and in Exhibit 2, attached hereto. In addition, I have relied

upon my educational background and more than 16 years of experience.



                           III. THE ALLEGED MISREPRESENTATION

           8.   Plaintiffs' allegations center on Defendants' labeling of their Products as being

"natural." Plaintiffs allege that this Claim is misleading and deceptive, and therefore should not

have been made.


Product Differentiation


           9.   In economics, the concept of product differentiation can be summarized as the

introduction of product attributes that allows the consumer to differentiate between otherwise

similar products, with the goal of increasing sales and profits. 3




3
    Case, Fair & Oster, Principles of Microeconomics, 9th Edition, 2009, at 305-316, 449.
4
    COLGATETOMS00013657_CONFIDENTIAL.pptx
5
    COLGATETOMS00013657_CONFIDENTIAL.pptx

                                                                                            ECONOMICS AND
                                                                                            TECHNOLOGY ,   INC.
          Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 5 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 4 of 22




6
    COLGATETOMS00013657_CONFIDENTIAL.pptx
7
    COLGATETOMS00013657_CONFIDENTIAL.pptx
8
    COLGATETOMS00013164_CONFIDENTIAL.pptx
9
    COLGATETOMS00013164_CONFIDENTIAL.pptx
10
     COLGATETOMS00011738_CONFIDENTIAL.pptx


                                                              ECONOMICS AND
                                                             TECHNOLOGY ,   INC.
         Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 6 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 5 of 22


                                IV. FRAMEWORK FOR DAMAGES

         15. As a threshold matter, it is my opinion that it is possible to determine class-wide

damages in this case using Defendants' own available business records, third-party records, and

industry resources.

         16. Below, I propose the use of conjoint analysis to calculate Price Premium Damages

(wherein consumers would receive the value of the price premium they paid solely as a result of

Defendants' conduct of labeling their Products with the Claim). 11 This methodology can

determine the damages for any given claim or set of claims, across any prescribed time period,

and across geographic regions, given any of the possible liability scenarios that may arise in this

litigation.



                        V. CALCULATION OF THE PRICE PREMIUM:

                                           CONJOINT ANALYSIS

         17. In this litigation, price premium damages for the Class are the portion of the market

price of the Products solely attributable to Defendants' misrepresentations.

         18. Conjoint analysis is a representative survey technique that permits an economist to

analyze the value of various product attributes. 12

         19. Conjoint analysis was initially developed in the 1960s as part of the marketing

discipline, and continues to evolve as an economic tool. Conjoint analysis is used to determine

consumer preferences and price/attribute information for a given product.




11
  An alternative consumer survey based method that could be used to calculate Price Premium Damages is
contingent valuation, which has a long history in litigation.
12
  Conjoint analysis as a discipline is quite broad, and can be used to facilitate many other sorts of research beyond
the specific application that I discuss here.


                                                                                             ECONOMICS AND
                                                                                           TECHNOLOGY ,                 INC.
           Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 7 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 6 of 22


           20. Conjoint analysis is founded on rigorous statistical and economic principles. 13

Indeed, conjoint analysis has been used in litigation contexts to calculate damages for years. 14

           21. In a typical conjoint analysis, survey panelists are confronted with various choices of

product attributes, prices, and other alternatives, and asked either to rank their preferences, or to

choose the most preferred attribute or combination thereof.

           22. Through conjoint analysis, by systematically varying the attributes of the product

and observing how respondents react to the resulting product profiles, one can statistically gather

information about a product's various attributes.

           23. Statistical methods (including regression analysis) are then applied to the survey

responses to calculate attribute value. 15

           24. Conjoint analysis has a long history of use in industry and is widely accepted and

relied upon by enterprises such as Procter & Gamble, Microsoft, General Motors, Ford, and

Google. 16 Conjoint is also widely respected by academics and is a regular part of the curriculum

at universities world-wide, such as Duke, Ohio State, Northeastern, the University of South

Australia, NYU, and the University of California. Defendant Colgate itself relies upon conjoint

analysis.

13
  See, e.g., Sawtooth Software technical papers, available online at
http://www.sawtoothsoftware.com/support/technical-papers; When "All Natural" May Not Be, Analysis Group
Forum (Winter 2013) http://www.analysisgroup.com/assessing_false_advertising_claims.aspx
14
   Applying Conjoint Analysis to Legal Disputes: A Case Study, Wind, Yoram, et al.; See, e.g., Khoday v. Symantec
Corp., No. 11-180 (JRT/TNL), (2014 WL 1281600, at *10 (D. Minn. March 13, 2014); Sanchez-Knutson v. Ford
Motor Company, 310 F.R.D. 529, 538-39 (S.D. Fl. 2015); In re: Lenovo Adware Litigation, 2016 WL 6277245, at
*21 (N.D. Cal. Oct. 27, 2016); Guido v. L’Oreal, USA, Inc., 2014 WL 6603730, at *5, *10-*14 (C.D. Cal. July 24,
2014); Brown v. Hain Celestial Group, Inc., 2014 WL 6483216, at *19 (N.D. Cal. Nov. 18, 2014); Microsoft v.
Motorola, Inc., 904 F.Supp.2d 1109, 1119-20 (W.D. Wa. 2012); In re Scotts EZ Seed Litig., 304 F.R.D. 397, 413-15
(S.D.N.Y. 2015); Dzielak v. Maytag, 2017 WL 1034197, at *6 (D. NJ. March 17, 2017); TV Interactive Data Corp.
v. Sony Corp., 929 F. Supp. 2d 1006, 1022 & n.6 (N.D. Cal. 2013); Briseno v. ConAgra Foods, Inc., 844 F.3d 1121
(9th Cir. 2017).
15
 See, e.g., Getting Started With Conjoint Analysis: Strategies for Product Design and Pricing Research, Bryan K.
Orme, Research Publishers 2014 ("Getting Started With Conjoint").
16
     Id.


                                                                                        ECONOMICS AND
                                                                                       TECHNOLOGY ,                 INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 8 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 7 of 22


        25. Conjoint analysis can, and indeed has, been used to analyze the value and

importance of product claims, such as the "natural" Claim. One recent study used conjoint

analysis to determine "whether health claims (claims of health-promoting effects) of food

products positively influence product price and consumer choices." 17 Prior to conducting the

conjoint survey, the study finds that "[i]n general, consumers consider health and wholesomeness

as important aspects of food quality." The study then uses choice-based conjoint analysis to

measure the effects of various product attributes on the price of a single product, green tea. The

study examines only four product attributes: health claim, country of origin, the size of the

product, and price. The study finds that the health claim on green tea is a positive, statistically

significant purchase driver, and results in a price premium of approximately 20%.

        26. In light of proposed FDA standardized front-of-pack nutrition labeling standards,

another study sought "to estimate the relative contribution of declared amounts of different

nutrients to the perception of the overall ‘healthfulness' of foods by the consumer." 18 The study

determined that claims such as "this product has no saturated fat," "this product is fat free," and

"this product is low in total fat" were among the 22 most important nutrient content claims. The

study concludes that "Conjoint analysis can lead to a better understanding of how consumers

process information about the full nutrition profile of a product, and is a powerful tool for the

testing of nutrient content claims."

        27. An application of conjoint analysis to orange juice was used to evaluate which

attributes of orange juice consumers value most. Results of the study showed that vitamin C




17
  Estimating Consumers' Willingness to Pay for Health Food Claims: A Conjoint Analysis, Mitsunori Hirogaki,
International Journal of Innovation, Management and Technology, Vol. 4, No. 6, December 2013.
18
  Testing Consumer Perception of Nutrient Content Claims Using Conjoint Analysis, Drewnowski, Adam et al.,
Public Health Nutrition: 13(5), 688–694.


                                                                                       ECONOMICS AND
                                                                                      TECHNOLOGY ,            INC.
            Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 9 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 8 of 22


content was the most important purchase driver besides price, and the minimum price premium

for vitamin C was approximately 17%. 19

           28. The use of conjoint analysis in similar applications is too extensive to document

exhaustively here.

           29. Conjoint analysis, as a survey tool, does not rely on an existing data set for its

analysis because it relies on data generated through the survey process. Common conjoint

analysis software would permit the administration of a representative sample survey, and the

analysis of the results therefrom.

           30. No individualized analyses, or Class-Member-specific inquiry will be required. All

relevant data needed to complete the conjoint analysis will be Class-wide, common evidence.


Price Premium: The Dennis Conjoint Survey


           31. I have been provided with, and have reviewed, a copy of the Declaration and Expert

Report of J. Michael Dennis, Ph.D. dated June 15, 2018 ("Dennis Declaration"). Dr. Dennis is

Senior Vice President at NORC in Chicago, IL and is a recognized expert in the design and

implementation of online consumer statistical surveys with more than 20 years experience

conducting such surveys at leading institutions. 20

           32. I worked with Dr. Dennis to develop parts of the survey.

           33. Among other things, the Dennis Report discusses the process by which Dr. Dennis

conducted a preliminary conjoint analysis and market simulation of Tom's of Maine Products

with the Claim ("Dennis Survey"). I have also been provided with the results of that conjoint

survey, which generally indicate that purchasers overwhelmingly prefer Tom's of Maine

Products with the Claim as opposed to the Products without the Claim, and that units of Tom's of

19
 Evaluation of Packing Attributes of Orange Juice on Consumers' Intention to Purchase by Conjoint Analysis and
Consumer Attitudes Expectation, Gadioli, I. L. et al., Journal of Sensory Studies 28 (2013):57-65.
20
     Dennis Declaration at 1-2.


                                                                                       ECONOMICS AND
                                                                                     TECHNOLOGY ,                INC.
            Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 10 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 9 of 22


Maine Products labeled with the Claim carry a price premium stemming solely from the labeling

and sale of those units with the Claim.

            34. The survey data contain the results of 1,000 completed responses to the survey. 21

These respondents are representative of the Class, the results of the survey are projectable to the

class, and the results of the survey provide a reliable and accurate measurement of the market

price premium solely attributable to the challenged Claim used by Tom's of Maine on their

Toothpaste Products. 22

            35. The Dennis Report concludes that Tom's of Maine purchasers paid a price premium

for the Products as a result of the Claim. 23 Dr. Dennis sets forth this price premium in his

Report. 24

            36. As discussed below, the results of this survey may be used as an input in my Price

Premium Damages calculation.

            37. I have relied on conjoint surveys, and the work of Dr. Dennis, to determine damages

in other litigations. 25


Supply-Side Considerations


            38. I understand that Dr. Dennis considered and accounted for supply-side factors in the

determination of his price premium calculation. 26

21
     Id., at 21, 26.
22
     Id., at 6, 9, 26, and 27.
23
     Id., at 25-27.
24
     Id.
25
  See, e.g., Fitzhenry-Russell v. Pepper Snapple Grp. Inc., No. 17-cv-00564 NC, 2018 U.S. Dist. LEXIS 106918
(N.D. Cal. June 26, 2018); In re Scotts EZ Seed Litig., 304 F.R.D. 397, 413-15 (S.D.N.Y. 2015); Dzielak v. Maytag,
2017 WL 1034197, at *6 (D. NJ. March 17, 2017); Briseno v. ConAgra Foods, Inc., 844 F.3d 1121 (9th Cir. 2017);
Dei Rossi v. Whirlpool Corp., No. 2:12-cv-00125-TLN-CKD, 2015 U.S. Dist. LEXIS 55574 (E.D. Cal. Apr. 27,
2015), Allen v. Conagra Foods, Inc., --- F.R.D. ----, 2019 WL 3302821 (N.D. Cal. July 22, 2019).
26
     Dennis Declaration, at 7, 13-14, and 24-25.


                                                                                         ECONOMICS AND
                                                                                        TECHNOLOGY ,                 INC.
       Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 11 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 10 of 22


       39. I have also considered supply-side factors in my determination of damages. First,

unlike in a Lanham Act or intellectual property litigation where a but-for quantity of sales may

need to be determined, in this litigation, the historic number of units sold is a fact and, in this

litigation, it would be antithetical to the concept of class definition to suggest that the quantity

supplied be anything other than the actual number of units sold by Defendants.

       40. Furthermore, as is borne out in the Dennis Survey, if one were to assume, arguendo,

that Defendants would not have lowered their price in concert with demand (indicating that

Defendants priced above the market clearing price), then the economic outcome would be that

many or all of the purchases would not have take place at all. As such, the price premium

developed by Dr. Dennis is an inherently conservative measure.

       41. It is also an economic perversion for a defendant engaged in a litigation (with an

obvious conflict of interest) to simply state that it would never have adjusted its prices or would

not have adjusted them enough so as to meet demand, and therefore damages should be set at

zero or something less than actual economic damages. If that were permitted, any defendant

could simply postulate its way out of economic damages.

       42. I worked closely with Dr. Dennis to ensure that his survey was appropriately

designed to measure the true market value of the price premium attributable to the Claim.

       43. Dr. Dennis and I had several discussions concerning the design of his survey where I

provided input based upon economic concepts, and real-world retail sales and market data. We

also had several discussions concerning the results of his survey and how they should be

interpreted and applied.

       44. One of the most important and most frequent topics of discussion between Dr.

Dennis and myself was the data on actual sales of the Products in the real-world marketplace.

These real-world transactions occurred at prices that already reflect the supply-side factors then

extant in the marketplace. I understand that Dr. Dennis relied upon these historical data in

setting the prices used in his conjoint survey. We also discussed that variability in pricing both

                                                                                ECONOMICS AND
                                                                               TECHNOLOGY ,            INC.
          Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 12 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 11 of 22


at the wholesale and retail level showed that Defendants' and retailers' pricing was responsive to

changing market forces.

           45. Another important supply-side factor that Dr. Dennis and I discussed was the fact

that the quantity of the Products supplied is a known quantity, and fixed as a matter of history.

           46. Another important supply-side factor that Dr. Dennis and I discussed was the fact

that, as I have discussed above, both Defendants and retailers varied their wholesale and retail

prices (respectively) in response to their own business needs and changing market conditions.

We discussed that Defendants do not control the retail price paid by consumers.

           47. Another important supply-side factor that Dr. Dennis and I discussed was the fact

that, as I discuss below, the market for the Products was an "ordinary" market, subject to

competitive pressures that both Defendants and retailers identified as risks to their business.

           48. Many major grocery retailers identify a willingness to adjust prices in response to

changing economic conditions and consumer preferences.

           •      Kroger:
               COMPETITIVE ENVIRONMENT

               The operating environment for the food retailing industry continues to be
               characterized by intense price competition, aggressive expansion, increasing
               fragmentation of retail and online formats, entry of non-traditional competitors
               and market consolidation. We have developed a strategic plan that we believe
               provides a balanced approach that will enable us to meet the wide-ranging
               needs and expectations of our customers in this challenging economic
               environment. However, the nature and extent to which our competitors
               implement various pricing and promotional activities in response to increasing
               competition, including our execution of our strategic plan, and our response to
               these competitive actions, can adversely affect our profitability. Our
               profitability and growth have been, and could continue to be, adversely
               affected by changes in the overall economic environment that affect consumer
               spending, including discretionary spending. 27

           •      Publix:

27
     The Kroger Co. 2016 10-K Annual Report filed with the US Securities and Exchange Commission.


                                                                                       ECONOMICS AND
                                                                                      TECHNOLOGY ,   INC.
           Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 13 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 12 of 22

               Increased competition and low profit margins could adversely affect the
               Company.

               The retail food industry in which the Company operates is highly competitive
               with low profit margins. The Company's competitors include national and
               regional supermarket chains, independent supermarkets, supercenters,
               membership warehouse clubs, mass merchandisers, dollar stores, drug stores,
               specialty food stores, restaurants, convenience stores and online retailers. The
               Company's ability to attract and retain customers is based primarily on quality
               of goods and service, price, convenience, product mix and store location.

               As a result of the highly competitive environment, traditional supermarkets,
               including the Company, face business challenges. There has been a trend in
               recent years for traditional supermarkets to lose market share to nontraditional
               competitors. The Company's ability to retain its customers depends on its
               ability to meet the business challenges created by this highly competitive
               environment. There can be no assurance that the Company will be able to
               meet these challenges. In addition, the Company believes it will face increased
               competition in the future from existing and potentially new competitors and its
               financial condition and results of operations could be impacted by the pricing,
               purchasing, advertising or promotional decisions made by its competitors as
               well as competitor format innovation and location additions. 28

           •      Safeway:
               Competitive Industry Conditions

               We face strong competition from traditional grocery retailers, non-traditional
               competitors such as supercenters and club stores, as well as from specialty and
               niche supermarkets, drug stores, dollar stores, convenience stores and
               restaurants. Increased competition may have an adverse effect on profitability
               as the result of lower sales, lower gross profits and/or greater operating costs.

               Our ability to attract customers is dependent, in large part, upon a combination
               of location, quality, price, service, selection and condition of assets. In each of
               these areas, traditional and non-traditional competitors compete with us and
               may successfully attract our customers to their stores by aggressively matching
               or exceeding what we offer. In recent years, many of our competitors have
               increased their presence in our markets. Our responses to competitive
               pressure, such as additional promotions and increased advertising, could
               adversely affect our profitability. We cannot guarantee that our actions will
               succeed in gaining or maintaining market share. Additionally, we cannot
28
     Publix Super Markets, Inc. 2016 10-K Annual Report filed with the US Securities and Exchange Commission.


                                                                                        ECONOMICS AND
                                                                                       TECHNOLOGY ,             INC.
          Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 14 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 13 of 22

               predict how our customers will react to the entrance of certain non-traditional
               competitors into the grocery retailing business.

               Because we face intense competition, we need to anticipate and respond to
               changing consumer demands more effectively than our competitors. We strive
               to achieve and maintain favorable recognition of our unique private-label
               brands, effectively market our products to consumers, competitively price our
               products and maintain and enhance a perception of value for consumers.
               Finally, we need to source and market our merchandise efficiently and
               creatively. Failure to accomplish these objectives could impair our ability to
               compete successfully and adversely affect our growth and profitability. 29

           •      SuperValu:
               Competition

               Wholesale and Retail each operate in a highly competitive environment.

               Wholesale competes directly with a number of traditional and specialty
               grocery wholesalers and retailers that maintain or develop self-distribution
               systems. Supervalu believes it competes in this business on the basis of price,
               quality, assortment, schedule and reliability of deliveries and services, service
               fees and distribution facility locations.

               Principal competition for Supervalu's Retail segment comes from traditional
               grocery retailers, including regional and national chains and independent
               grocery store operators, and non-traditional retailers, such as supercenters,
               membership warehouse clubs, specialty supermarkets, hard discount stores,
               dollar stores, online retailers, convenience stores, drug stores and restaurants.
               Supervalu's ability to differentiate itself from its competitors and create an
               attractive value proposition for its customers is dependent upon a combination
               of price, quality, customer service, convenience, e-commerce offerings,
               assortment, in-stock levels, brand perception, store location and conditions, in-
               store marketing and merchandising and promotional strategies.

               Supervalu believes that the success of its Wholesale and Retail segments is
               dependent upon the ability of its own stores, as well as the stores of wholesale
               customers it supplies, to compete successfully. Supervalu also competes to
               attract and maintain licensed and franchised operators to operate stores to
               which it provides wholesale distribution and services. This competition
               generally takes the form of alternative investment formats, such as a potential


29
     Safeway Inc. 2015 10-K Annual Report filed with the US Securities and Exchange Commission.


                                                                                       ECONOMICS AND
                                                                                      TECHNOLOGY ,   INC.
          Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 15 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 14 of 22

               or existing licensee's investment in fast food restaurants, dollar stores, specialty
               supermarkets, drug stores and other potential investments.

               Recent and ongoing consolidation within the grocery industry has resulted in,
               and is expected to continue to result in, increased competition, including from
               some competitors that have greater financial, marketing and other resources
               than Supervalu.[...]

               Supervalu faces intense competition.

               The grocery business is intensely competitive, and the recent and ongoing
               consolidation within the grocery industry is expected to result in increased
               competition, including from some competitors that have greater financial,
               marketing and other resources than Supervalu. The grocery industry is
               characterized by relatively small operating margins, and as competition in
               certain areas intensifies and as the industry continues to consolidate,
               Supervalu's results of operations may be negatively impacted through a loss of
               sales and reductions in gross margins. See “Business—Competition” for a
               discussion of the competitive environment.

               If Supervalu is unable to appropriately respond to competition and execute on
               its initiatives to improve the competitive position or profitability of Supervalu,
               and differentiate Supervalu's offerings, Supervalu's sales, financial condition
               and results of operations may be adversely affected.[...]

               Competitive Environment

               The United States grocery business is highly competitive and management
               expects operating results will continue to be impacted by the effects of
               operating in a highly competitive and price-sensitive marketplace. In fiscal
               2017, Supervalu's Retail segment was impacted to a greater degree than
               anticipated by price competition, competitive store openings and a challenging
               sales and operating environment. This environment contributed to lower sales
               from identical retail stores, which impacted gross profit and operating
               earnings. These factors affecting the Retail segment are expected to impact
               fiscal 2018 as well. 30

           •      Ahold Delhaize (Stop & Shop):
               Competitive environment and economic conditions (S)



30
     SuperValu Inc. 2016 10-K Annual Report filed with the US Securities and Exchange Commission.


                                                                                       ECONOMICS AND
                                                                                      TECHNOLOGY ,    INC.
           Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 16 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 15 of 22

             Changes to the competitive landscape and a weak macroeconomic climate
             without appropriate response could threaten Ahold Delhaize's ability to
             achieve its strategic objectives

             Key risk Drivers

             • Consumer value perception (price, assortment, quality)

             • Changing customer behavior (e.g., online shopping) and competition

             • Lack of distinctiveness

             • Consumer purchasing power under pressure

             • Inflationary forces impacting cost of goods sold

             • Pressure on margin 31

           49. In addition to these factors that influenced Dr. Dennis' survey design, after the

completion of the survey, the results were calculated using Hierarchical Bayes regression. 32 The

use of Hierarchical Bayes regression provides for, amongst other factors, the ability to estimate

better market-level results from a conjoint survey.

           50. The proper use of supply-side factors, individually or in combination, as I have

discussed above, permits the Dennis Survey to estimate a marketplace outcome -- the price

premium that prevailed due to Defendants' use of the "natural" Claim.


Dennis Survey Results


           51. Based upon my observation that retail pricing of the Products fluctuated during the

relevant time period, I advised Dr. Dennis that the price premium solely attributable to the Claim

should be calculated as a percentage of the total price of the Products to be applicable to the

various retail price points in the marketplace. Dr. Dennis did so on a preliminary basis using a


31
     Ahold Delhaize Annual Report 2016.
32
     Dennis Declaration, at 23-24.


                                                                                 ECONOMICS AND
                                                                                TECHNOLOGY ,         INC.
           Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 17 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 16 of 22


conjoint survey that took into account actual marketplace prices and other supply-side

considerations and therefore is able to measure marketplace outcomes, and calculated the

following price premium.

           52. As a proof of concept, Dr. Dennis calculated the price premium arising from the

Claim in this litigation on a preliminary basis. The results of these calculations are shown below.




           53. As noted above, Dr. Dennis concludes that this price premium applies to every sale

of the Products, to every Class Member, and the class period, respectively. Consumers do not

negotiate the price of the Products in one-off transactions. The prices are set by the market, by

the aggregate effects of all of the factors affecting supply and demand. Just as a rising tide lifts

all boats, a reduction in demand reduces prices market-wide. This is why the price premium

percentage calculated by Dr. Dennis applies to all Class Members market-wide regardless of the
absolute price they paid, and regardless of any individual Class Member's subjective valuation of

the Products. I have spoken with Dr. Dennis and confirmed that the results of his survey are still

applicable today.

           54. Unlike certain food products, for which the term "natural" could potentially have

multiple interpretations, Dr. Dennis has confirmed that, for Tom's of Maine Products, there is
only one interpretation of "natural" and that reasonable consumers "interpret the product labels in

terms of whether or not the toothpaste contains artificial ingredients or contains only natural

ingredients that are not artificial." 33,34

33
     Dennis Declaration, at 20-21.


                                                                               ECONOMICS AND
                                                                              TECHNOLOGY ,             INC.
         Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 18 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 17 of 22


                             VI. TOTAL SALES OF THE PRODUCTS

         55. I have been provided with myriad sales data, as described below.




         57. I have summarized the existing data on unit and dollar sales of the Products below in

Tables 1 and 2. I anticipate supplementing these data when additional sales data becomes

available.

___________________________________________

[The remainder of this page is intentionally left blank]




34
  Although I do not believe it is economically appropriate given Dennis' findings, I note that if the court were to so
require, I would use the method to isolate any alternate interpretations of the term "natural" that was proposed by
Elizabeth Howlett and myself in the In re ConAgra Foods case, which I hereby incorporate by reference. That
method calls for an additional step of conjoint research to subdivide the total value of the "natural" claim into its
alleged subcomponent parts.
35
     COLGATETOMS00004908_CONFIDENTIAL.xlsx.


                                                                                             ECONOMICS AND
                                                                                            TECHNOLOGY ,                 INC.
       Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 19 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 18 of 22




Source(s): COLGATETOMS00004908_CONFIDENTIAL.xlsx.

___________________________________________

[The remainder of this page is intentionally left blank]




                                                           ECONOMICS AND
                                                           TECHNOLOGY ,   INC.
       Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 20 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 19 of 22




Source(s): COLGATETOMS00004908_CONFIDENTIAL.xlsx.

___________________________________________

[The remainder of this page is intentionally left blank]




                                                           ECONOMICS AND
                                                           TECHNOLOGY ,   INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 21 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 20 of 22


                       VII. CALCULATION OF PRICE PREMIUM

                                           DAMAGES

        58. This litigation calls for a Price Premium damages calculation:

        •    Price Premium Damages -- wherein consumers would receive the difference between
             the market value (purchase price) of the Products (with the Claim) and the market

             value of the Products (without the Claim), at the time and point of sale


Price Premium Damages

        59. After completing all of the work as discussed above, the final calculation of total

price premium damages in this litigation will be as follows.

        60. With the price difference due to the Claim determined on a percentage basis, the

calculation of class-wide damages for any Product will be:

                   %𝑃𝑟𝑖𝑐𝑒 𝑃𝑟𝑒𝑚𝑖𝑢𝑚 𝐹𝑎𝑐𝑡𝑜𝑟: 𝐶𝑙𝑎𝑖𝑚 × $𝑈𝑛𝑖𝑡𝑠 𝑆𝑜𝑙𝑑 = 𝐷𝑎𝑚𝑎𝑔𝑒𝑠

        61. This calculation can be performed on a class-wide basis, Nationwide or across

different geographies, and for any defined time period, including the proposed Class Period(s) in

this litigation.
        62. I have summarized the results of these preliminary calculations for Toothpaste

Products in Table 3 below. I would anticipate supplementing this analysis as additional sales

data becomes available.

___________________________________________

[The remainder of this page is intentionally left blank]




                                                                              ECONOMICS AND
                                                                             TECHNOLOGY ,           INC.
      Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 22 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 21 of 22




Source(s): COLGATETOMS00004908_CONFIDENTIAL.xlsx.



       63. Price Premium damages for the Tom's of Maine Deodorant Products can be

calculated in the same manner using the same techniques.



                           VIII. STATUTORY DAMAGES

       64. In addition to the above damage calculations for the Class, I have been advised by

Counsel for Plaintiffs that several statutory nuances must be considered for New York

consumers. I have been advised that New York GBL § 349 provides for statutory damages of

$50 per violation. I have been advised that New York GBL § 350 provides for statutory

damages of $500 per violation.

       65.



       66. Table 4 below sets forth the calculations of Statutory Damages.




                                                                             ECONOMICS AND
                                                                         TECHNOLOGY ,           INC.
       Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 23 of 45

Declaration of Colin B. Weir
February 21, 2020
Page 22 of 22




Source(s): COLGATETOMS00004908_CONFIDENTIAL.xlsx.




                             IX. RESERVATION OF RIGHTS

       67. My testimony is based upon the information and data presently available to me.

Additional, different and/or updated data including market research data may be obtained in

advance of trial. I therefore reserve the right to amend or modify my testimony.



                                         VERIFICATION

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief, and that this declaration was executed at Paradise, Nevada,

this 21st day of February, 2020.



                                                   ________________________________

                                                                  Colin B. Weir




                                                                              ECONOMICS AND
                                                                             TECHNOLOGY ,         INC.
Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 24 of 45




                         Exhibit 1

             Statement of Qualifications
                         of

                     COLIN B. WEIR
         Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 25 of 45




                                    Statement of Qualifications

                                           COLIN B. WEIR



   Colin B. Weir is Vice President at Economics and Technology, Inc. Mr. Weir conducts
economic, statistical, and regulatory research and analysis, and testifies as an expert witness. Mr.
Weir's work involves econometric and statistical analysis, multiple regression, surveys, statistical
sampling, micro- and macroeconomic modeling, accounting and other economic analysis. Such
analysis often involves analysis of databases, call detail records, and other voluminous business
records. Mr. Weir is familiar with common statistical and econometric software packages such as
STATA and Sawtooth Software. Mr. Weir assists with analysis of economic, statistical and other
evidence; and preparation for depositions, trial and oral examinations. Mr. Weir has provided expert
testimony before federal and state courts, the FCC, and state regulatory commissions, and has
contributed research and analysis to numerous ETI publications and testimony at the state, federal,
and international levels. Prior to joining ETI, Mr. Weir worked at Stop and Shop Supermarkets as a
cash department head, grocery/receiving clerk, and price-file maintenance head.

   Mr. Weir's experience includes work on a variety of issues, including: economic harm and
damage calculation; liquidated damages provisions; lost profits; false claims; diminution in value;
merger/antitrust analysis; Early Termination Fees (ETFs); Late Fees; determination of Federal
Excise Tax burden; and development of macroeconomic analyses quantifying the economic impact
of corporate actions upon the US economy and job markets.

   Mr. Weir has conducted research and analysis in numerous litigation and regulatory matters on
behalf of corporate, government and individual clients, including AT&T, MTS Allstream (Canada),
The US Department of Justice, Office of the Attorney General of Illinois, Pennsylvania Department
of Revenue, Thomas v. Global Vision, (class action litigation, Superior Court, County of Alameda),
Ayyad v. Sprint (class action litigation, Superior Court, County of Alameda), Forcellati v. Hylands
(class action, U.S. District Court, Central District of California), and Ebin v. Kangadis Foods (class
action, U.S. District Court, Southern District of New York).

   Mr. Weir holds an MBA with honors from Northeastern University. He also holds a Bachelor of
Arts degree cum laude in Business Economics from The College of Wooster.

   Mr. Weir is a member of the Boston Economic Club, a business member of the Boston Bar
Association, serves on the Board of Trustees of the Waring School, and serves as the comptroller for
the Sybaris Investment Partnership.




                                                                            ECONOMICS AND
                                                  1                        TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 26 of 45

                          Statement of Qualifications – Colin B. Weir


  Publications and Testimony of Colin B. Weir

  Mr. Weir has co-authored the following:

Interoperability and Spectrum Efficiency: Achieving a Competitive Outcome in the US Wireless
Market (with Lee L. Selwyn) Economics and Technology, Inc., prepared on behalf of United States
Cellular Corporation, July 2012.

The Price Cap LECs’ “Broadband Connectivity Plan”: Protecting Their Past, Hijacking the
Nation’s Future (with Lee L. Selwyn and Helen E. Golding) Economics and Technology, Inc.,
prepared on behalf of United States Cellular Corporation, September 2011.

Regulation, Investment and Jobs: How Regulation of Wholesale Markets Can Stimulate Private
Sector Broadband Investment and Create Jobs (with Lee L. Selwyn, Susan M. Gately, and Helen E.
Golding) Economics and Technology, Inc., prepared on behalf of Cbeyond, Inc., Covad
Communications Company, Integra Telecom, Inc., PAETEC Holding Corp, and tw telecom inc.,
February 2010.

Revisiting Us Broadband Policy: How Re-regulation of Wholesale Services Will Encourage
Investment and Stimulate Competition and Innovation in Enterprise Broadband Markets, (with Lee
L. Selwyn, Susan M. Gately, and Helen E. Golding) Economics and Technology, Inc., prepared on
behalf of MTS Allstream, February 2010.

Longstanding Regulatory Tools Confirm BOC Market Power: A Defense of ARMIS (with Lee L.
Selwyn, Susan M. Gately, and Helen E. Golding) Economics and Technology, Inc., prepared on
behalf of the AdHoc Telecommunications Users Committee, January 2010.

Choosing Broadband Competition over Unconstrained Incumbent Market Power: A Response to
Bell and TELUS (with Lee L. Selwyn, Susan M. Gately, and Helen E. Golding) Economics and
Technology, Inc., prepared on behalf of MTS Allstream, April 2009.

The Role of Regulation in a Competitive Telecom Environment: How Smart Regulation of Essential
Wholesale Facilities Stimulates Investment and Promotes Competition (with Lee L. Selwyn, Susan
M. Gately, and Helen E. Golding) Economics and Technology, Inc., prepared on behalf of MTS
Allstream, March 2009.

Special Access Overpricing and the US Economy: How Unchecked RBOC Market Power is Costing
US Jobs and Impairing US Competitiveness (with Lee L. Selwyn, Susan M. Gately, and Helen E.
Golding) Economics and Technology, Inc., prepared on behalf of the AdHoc Telecommunications
Users Committee, August 2007.

The AWS Spectrum Auction: A One-Time Opportunity to Introduce Real Competition for Wireless
Services in Canada (with Lee L. Selwyn and Helen E. Golding) Economics and Technology, Inc.,
prepared on behalf of MTS Allstream, June 2007.

Comparison of Wireless Service Price Levels in the US and Canada (with Lee L. Selwyn)
Economics and Technology, Inc., prepared on behalf of MTS Allstream, May 2007.
                                              2
                                                                         ECONOMICS AND
                                                                        TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 27 of 45

                             Statement of Qualifications – Colin B. Weir


Hold the Phone! Debunking the Myth of Intermodal Alternatives for Business Telecom Users In
New York (with Susan M. Gately and Lee L. Selwyn) Economics and Technology, Inc., prepared
for the UNE-L CLEC Coalition, August 2005.



   Mr. Weir has submitted the following testimony:

United States District Court, Northern District of California, San Francisco Division, Jennifer
Nemet, Norbert Kahlert, Angela Matt Architect, Inc., Eddie Field, Tonya Dreher, Adam Schell,
Bryan Sheffield, Darryl Lecours, Gisbel De La Cruz, Derek Winebaugh, Michael Skena, Melissa St.
Croix, Andrew Olson, John Kubala, Brendan Daly, Steven Ferdinand, Ken Galluccio, Steven
Rawczak, Mark Miller, Sven Hofmann, Thomas Siehl, III, Adam Schell, Bradley Conner, Benjamin
Tyler Dunn, Ingrid Salgado, Michael Bowman, and Jon Mosley, on behalf of themselves and all
others similarly situated, v. Volkswagen Group of America, Inc., Volkswagen AG, Audi AG, Audi of
America, LLC, Robert Bosch Gmbh, Robert Bosch LLC, Richard Dorenkamp, Heinz-Jakob Neusser,
Jens Hadler, Bernd Gottweis, Oliver Schmidt, and Jurgen Peter, Case No. 3:17-cv-04372-CRB, on
behalf of Hagens Berman Sobol Shapiro LLP, Declaration submitted on February 14, 2020.

United States District Court, Norther District of California, San Francisco Division, Vicky
Maldonado and Justin Carter, individually and on behalf of themselves and all others similarly
situated, v. Apple Inc., Applecare Service Company, Inc., and Apple CSC, Inc., Case No. 3:16-cv-
04067-WHO, on behalf of Hagens Berman Sobol Shapiro LLP, Declaration submitted on
February 11, 2020.

United States District Court, District of New Jersey, Brian Gozdenovich, on behalf of himself
and all others similarly situated, v. AARP, Inc., AARP Services Inc., AARP Insurance Plan,
Unitedhealth Group, Inc., and Unitedhealthcare Insurance Company, Case No. 9:18-cv-81258-
DMM, on behalf of Bursor & Fisher, P.A., Declaration submitted on January 29, 2020.

United States District Court, for the Central District of California, Western Division, Toya
Edwards, on behalf of herself and all others similarly situated, v. Walmart Inc., Case No. 1:18-cv-
9655, on behalf of Simmons Hanly Conroy LLC, Declaration submitted on December 6, 2019;
Deposition on January 9, 2020; Reply Declaration submitted on February 20, 2020.

United States District Court, District Of Connecticut, William Montgomery and Donald Wood
Jr., individually and on behalf of all others similarly situated, v. Stanley Black & Decker, Inc., d/b/a
Craftsman, Case No. 3:19-cv-01182-AVC, on behalf of Bursor & Fisher, P.A., Declaration
submitted on October 15, 2019.




                                                   3
                                                                              ECONOMICS AND
                                                                             TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 28 of 45

                            Statement of Qualifications – Colin B. Weir


United States District Court, Central District of California, Paul Stockinger, Elizabeth
Stockinger, Basudeb Dey, Gailyn Kennedy, Eliezer Casper, Yvette Alley, and Norman Beil on behalf
of themselves and all others similarly situated, v. Toyota Motor Sales, U.S.A.,
Inc., a California corporation, Case No.: 17-cv-00035-VAP-KS, on behalf of Kessler Topaz
Meltzer & Check, LLP, Declaration submitted on September 13, 2019; Deposition on
October 10, 2019; Reply Declaration submitted on December 12, 2019.

United States District Court, Southern District of California, Patrick McMorrow, Marco Ohlin
and Melody DiGregorio, on behalf of themselves, all others similarly situated and the general
public, v. Mondelez International, Inc., Case No. 3:17-cv-02327-BAS-JLB, on behalf of Law
Offices of Jack Fitzgerald, Declaration submitted on August 30, 2019; Deposition on
October 1, 2019; Omnibus Declaration submitted on December 9, 2019.

United States District Court for the Eastern District of Wisconsin, Scott Weaver, individually
and on behalf of a class of similarly situated individuals, v. Champion Petfoods USA, Inc. and
Champion Petfoods LP, Case No. 2:18-cv-01996-JPS, on behalf of Gustafson Gluek PLLC,
Declaration submitted on August 13, 2019; Deposition on August 22, 2019.

United States District Court, Central District of California, Collin Shanks, on behalf of himself,
all others similarly situated, and the general public, v. Jarrow Formulas Inc., Case No. 18-cv-9437-
PA (AFMx), on behalf of Law Offices of Jack Fitzgerald, Declaration submitted on July 22, 2019;
Reply Declaration submitted on August 12, 2019.

United States District Court, Eastern District Of Michigan, Southern Division, Suresh Persad,
Daniel G. Wright and Robert S. Drummond, individually and on behalf of all others similarly
situated, v. Ford Motor Company, Case No. 2:17-cv-12599-TGB-MKM, on behalf of Kessler
Topaz Meltzer & Check, LLP, Declaration submitted on June 25, 2019; Declaration submitted on
November 26, 2019.

United States District Court, Southern District of Florida, Fort Lauderdale Division, Milita
Barbara Dolan, on behalf of herself and all others similarly situated, v. Jetblue Airways
Corporation, CASE NO.: 18-cv-62193-RNS, on behalf of Robbins Geller Rudman & Dowd, LLP,
Declaration submitted on May 23, 2019; Deposition on October 25, 2019.

United States District Court, Northern District of California, Joseph Gregorio, Patrick Quiroz
and Adam Cooper individually and on behalf of all others similarly situated, v. The Clorox
Company, Case 4:17-cv-03824-PJH, on behalf of Bursor & Fisher, P.A., Declaration submitted on
May 15, 2019; Declaration submitted July 12, 2019; Deposition on July 18, 2019; Reply
Declaration submitted on August 21, 2019.

United States District Court, District of Minnesota, Hudock, et al., v. LG Electronics U.S.A.,
Inc., et al., Lead Case No. 0:16-CV-01220-JRT-KMM, Relating to All Consolidated Actions, on
behalf of Zimmerman Reed, LLP, Declaration submitted on May 10, 2019; deposition on
June 6, 2019.
                                               4
                                                                           ECONOMICS AND
                                                                          TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 29 of 45

                             Statement of Qualifications – Colin B. Weir



United States District Court, Central District of California, Western Division, Jennifer Reitman
and Carol Shoaff, individually and on behalf of a class of similarly situated individuals, v.
Champion Petfoods USA, Inc. and Champion Petfoods LP, Case: 2:18-cv-01736-DOC-JPR, on
behalf of Gustafson Gluek PLLC, Declaration submitted on April 8, 2019, Deposition on
April, 26, 2019; Supplemental Declaration submitted on June 20, 2019.

United States District Court, Central District of California, Western Division, Barry
Braverman, et al., v. BMW of North America, LLC, et al., Case No. 8:16-cv-00966-TJH-SS, on
behalf of Hagens Berman Sobol Shapiro LLP, Declaration submitted on March 29, 2019;
Deposition on May 30, 2019; Reply Declaration submitted on September 16, 2019.

United States District Court, Southern District of Florida, West Palm Beach Division, Judith
Marilyn Donoff on behalf of herself and all others similarly situated, v. Delta Air Lines, Inc., Case
No. 9:18-cv-81258-DMM, on behalf of Robbins Geller Rudman & Dowd, LLP, Declaration
submitted on March 26, 2019.

United States District Court, Western District of Washington, Jacob Beaty and Jessica Beaty
on, behalf of themselves and all others similarly situated, v. Ford Motor America, Case No. 3:17-
CV-05201-RBL, on behalf of Simmons Hanly Conroy LLC; Declaration submitted on
February 22, 2019; Deposition on March 29, 2019; Reply Declaration submitted on July 10, 2019;
Deposition on July 30, 2019.

United States District Court, Southern District of New York, Nicholas Parker, on behalf of
himself and all others similarly situated, v. United Industries Corporation, Case No. 1:17-cv-05353,
on behalf of Bursor & Fisher, P.A., Declaration submitted February 3, 2019; Declaration submitted
March 21, 2019; Declaration submitted on May 3, 2019; Deposition on July 24, 2019.

United States District Court, Northern District of California, Debbie Krommenhock and
Stephen Hadley, on behalf of themselves, all others similarly situated, and the general public, v.
Post Foods, LLC, Case No. 3:16-cv-04958-WHO (JSC), on behalf of Law Offices of Jack
Fitzgerald, PC, Declaration submitted January 11, 2019; Deposition on March 1, 2019; Declaration
on April 24, 2019; Deposition on May 14, 2019; Supplemental Declaration submitted on
June 21, 2019; Omnibus Declaration submitted on August 9, 2019.

United States District Court, Southern District of New York, Leona Hunter and Anne Marie
Villa, on behalf of themselves and all others similarly situated, v. Time Warner Cable Inc., Case No.
15-cv-06445-JPO (JLC), on behalf of Bursor & Fisher, P.A. Declaration submitted on November
30, 2018; Deposition on December 21, 2018; Reply Declaration submitted on February 27, 2019.




                                                  5
                                                                              ECONOMICS AND
                                                                             TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 30 of 45

                            Statement of Qualifications – Colin B. Weir


United States District Court, Northern District of California, Jeremiah Revitch, on Behalf of
Himself and all Others Similarly Situated, v. Citibank, N.A., Case No. 17-cv-06907-JCS, on behalf
of Bursor & Fisher, P.A. Declaration submitted on November 27, 2018; Deposition on
December 28, 2018; Reply Declaration submitted on February 1, 2019; Deposition on
February 26, 2019.

United States District Court, Central District of California, Kaylee Browning and Sarah Basile,
on behalf of themselves and all others similarly situated, v. Unilever United States Inc., Case No.
8:16-cv-02210, on behalf of Bursor & Fisher, P.A., Declaration submitted on October 22, 2018;
Deposition on November 1, 2018; Reply Declaration submitted on November 23, 2018.

United States District Court, Southern District of New York, Lori Canale, individually, and on
behalf of all others similarly situated, v. Colgate-Palmolive Co., Case No. 7:16-CV-03308-CS, on
behalf of Bursor & Fisher, P.A., Declaration submitted on September 19, 2018.

Superior Court for the State of California, In and for the County of San Francisco, Michelle
Gyorke-Takatri and Katie Silver on behalf of themselves and all others similarly situated, v. Nestlé
USA, Inc. and Gerber Products Company, Case No. CGC 15-546850, on behalf of Stanley Law
Group, Declaration submitted on September 7, 2018.

United States District Court, Northern District of Illinois, Eastern Division, Ryan Porter and
Haarin Kwon, individually and on behalf of all others similarly situated, NBTY, Inc., United States
Nutrition Inc., Healthwatchers (DE), Inc., and MET-RX Nutrition, Inc., Case No. 15-cv-11459, on
behalf of Bursor & Fisher, P.A., Declaration submitted on August 15, 2018; Deposition on
October 12, 2018; Reply Declaration on December 21, 2018.

Superior Court of the State of California, For The County of San Francisco, Deanna Gastelum
and Heather Bryden individually and on behalf of all other persons similarly situated, v. Frontier
California Inc., Case No. CGC-11-511467, on behalf of Bramson, Plutzik, Mahler and Birkhaeuser;
Declaration submitted on July 31, 2018, Declaration submitted August 13, 2018.

United States District Court, For the Southern District of New York, Suzanna Bowling,
individually and on behalf of all others similarly situated, v. Johnson & Johnson and McNeil
Nutritionals, LLC, Case No. 1:17-cv-03982-AJN, on behalf of Bursor & Fisher, P.A., Declaration
submitted on July 30, 2018, Deposition on September 6, 2018; Reply Declaration submitted on
November 16, 2018.

United States District Court, Southern District of New York, Anne De Lacour, Andrea Wright,
and Loree Moran individually and on behalf of all others similarly situated, v. Colgate-Palmolive
Co., and Tom's of Maine Inc., Case No. 1:16-cv-08364-RA, on behalf of Bursor & Fisher, P.A.,
Declaration submitted on June 15, 2018; Deposition on August 28, 2018; Reply Declaration
submitted on November 21, 2018.


                                                  6
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 31 of 45

                            Statement of Qualifications – Colin B. Weir


United States District Court, Northern District of California, San Francisco Division, In re:
Chrysler-Dodge-Jeep EcoDiesel® Marketing, Sales Practices, and Products Liability Litigation
Dorun Bali, et al., v. Fiat Chrysler Automobiles N.V., FCA US LLC, Sergio Marchionne, VM
Motori S.p.A., VM North America, Inc., Robert Bosch GmbH, Robert Bosch LLC, and Volkmar
Denner, Case No. MDL 2777-EMC, on behalf of Lieff Cabraser Heimann & Bernstein, Declaration
submitted on June 6, 2018, Deposition on July 18, 2018, Reply Declaration submitted on
September 4, 2018.

United States District Court, Northern District of California, Stephen Hadley, on behalf of
himself, all others similarly situated, and the general public, v. Kellogg Sales Company, Case No.
5:16-cv-04955-LHK-HRL, on behalf of Law Offices of Jack Fitzgerald, PC, Declaration submitted
April 30, 2018, Deposition on May 31, 2018; Reply Declaration submitted June 25, 2018;
Declaration submitted on September 20, 2018; Deposition on September 28, 2018; Declaration
submitted on October 21, 2019.

United States District Court, Northern District of Illinois, Eastern Division, Teresa Elward,
Dennis Keesler, Leasa Brittenham, Kathy Beck and Nathaniel Beck, Angelia East, Sarah LaVergne,
Tony And Lauren Fitzgerald, Gregory Gray, Bethany Williams, John McLaughlin, Stacy Cisco, and
William Ferguson and Cheryl Ferguson, individually and on behalf of all others similarly situated,
v. Electrolux Home Products, Inc., Case No. 1:15-cv-09882-JZL, on behalf of Greg Coleman Law,
Declaration submitted April 20, 2018; Reply Declaration submitted on July 13, 2018; Deposition on
August 17, 2018.

United States District Court for the Northern District of California, Jackie Fitzhenry-Russell,
an individual, on behalf of herself, the general public and those similarly situated v. The Coca Cola
Company, and Does 1-50, Case No. 5:17-CV-00603-EJD, on behalf of Gutride Safier, LLP,
Declaration submitted April 16, 2018; Deposition on October 3, 2018.

United States District Court for the Southern District of New York, Josephine James Edwards,
individually and on behalf of all others similarly situated, v. Hearst Communications, Inc., Case
No. 15-cv-09279-AT, on behalf of Bursor & Fisher, P.A., Declaration submitted April 16, 2018;
Deposition on June 7, 2018.

United States District Court, Northern District of California, Jackie Fitzhenry-Russell, Robin
Dale, and Gegham Margaryan, as individuals, on behalf of themselves, the general public and
those similarly situated, v. Dr. Pepper Snapple Group, Inc., Dr Pepper/Seven Up, Inc., and Does
1-50, Case No. 5:17-cv-00564-NC (lead); Case No. 5:17-cv-02341-NC (consolidated); Case No.
5:17-cv-04435-NC (consolidated), on behalf of Gutride Safier, LLP, Declaration submitted
April 9, 2018; Deposition on April 19, 2018; Reply Declaration submitted June 6, 2018;
Supplemental Declaration submitted on November 19, 2018.




                                                  7
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 32 of 45

                            Statement of Qualifications – Colin B. Weir


United States District Court for the Western District of Texas, Austin Division, Sylvia Morris,
on behalf of herself and all others similarly situated, v. Modernize Inc., Case No. 17:-cv-963-SS, on
behalf of Bursor & Fisher, P.A., Declaration submitted March 13, 2018; Deposition on
June 14, 2018.

United States District Court, Northern District of California, San Jose Division, In re: Arris
Cable Modem Consumer Litigation, Case No. 17-cv-1834-LHK, on behalf of Schubert Jonckheer &
Kolbe, Declaration submitted on March 9, 2018; Reply Declaration submitted April 9, 2018;
Deposition on April 11, 2018; Declaration submitted June 13, 2018; Declaration submitted
January 31, 2019; Deposition on February 14, 2019; Reply Declaration submitted on
March 14, 2019.

United States District Court, Southern District of New York, In re: Amla Litigation, Case No.
1:16-cv-06593-JSR, on behalf of Levi & Korsinsky LLP, Declaration submitted on March 5, 2018;
Declaration submitted November 14, 2018; Deposition on November 28, 2018.

United States District Court, Eastern District of Michigan, Toby Schechner, Barbara Barnes,
Laura Bliss, Kathleen Jordan, Kathryn Limpede, Louise Miljenovic, Candace Oliarny, Beverly
Simmons, Richard Thome And Mary Ellen Thome, V. Whirlpool Corporation, Case No. 16-cv-
12409-SJM, on behalf of Robbins Geller Rudman & Dowd, LLP, Declaration submitted
February 12, 2018; Deposition on May 15, 2018; Reply Declaration submitted May 17, 2018.

United States District Court, Southern District of California, Jose Conde, et al., v. Sensa, et al.,
Case No. 14-cv-51 JLS (WVG), on behalf of Bursor & Fisher, P.A., Declaration submitted
February 6, 2018; Declaration submitted February 21, 2019.

United States District Court, Northern District Of Illinois, Eastern Division, Angel Bakov, Julie
Herrera, and Kinaya Hewlett, individually and on behalf of all others similarly situated,
v.Consolidated World Travel, Inc. d/b/a Holiday Cruise Line, a Florida corporation, Case No. 15-
cv-02980-HDL SEC, on behalf of Bursor & Fisher, P.A., Declaration submitted February 6, 2018;
Deposition on April 25, 2018.

United States District Court, Northern District of Illinois, Jennifer Beardsall, Daniel Brown,
Jennifer Carlsson, Deborah Cartnick, Amy Connor-Slaybaugh, Phyllis Czapski, Raelee Dallacqua,
Autumn Dean, Skye Doucette, Christopher Draus, Gerald Gordon, Alexandra Groffsky, Emma
Groffsky, Joyce Ivy, La Tanya James, Michelle Jessop, Joy Judge, Kathy Mellody, Susan Nazari,
Megan Norsworthy, Deborah Ostrander, Martina Osley, Dana Phillips, Thomas Ramon, Jr., Nancy
Reeves, Matthew Robertson, Shelley Waitzman, Jamilla Wang, and Amber Wimberly, Individually
and on Behalf of All Others Similarly Situated, v. CVS Pharmacy, Inc., Target Corporation,
Walgreen Co., Wal-Mart Stores, Inc., and Fruit of the Earth, Inc., Case No. 1:16-cv-06103, on
behalf of Greg Coleman Law, Declaration submitted December 22, 2017; Reply Declaration on
May 4, 2018.


                                                  8
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 33 of 45

                            Statement of Qualifications – Colin B. Weir


United States District Court, Southern District of New York, Jaish Markos, individually and on
behalf of all others similarly situated, v. Russell Brands, LLC, Case No. 16-CV-04362(CS), on
behalf of The Sultzer Law Group, Declaration submitted on December 1, 2017, Deposition on
January 4, 2018.

United States District Court, Northern District of California, Siera Strumlauf, Benjamin Robles,
and Brittany Crittenden, individually and on behalf of all others similarly situated, v. Starbucks
Corporation, Case No. 16-CV-01306-YGR, on behalf of Bursor & Fisher, P.A., Declaration
submitted on October 31, 2017, Deposition on December 13, 2017.

United States District Court, Southern District of California, Sheila Dashnaw, William
Meier, and Sherryl Jones, individually, and on behalf of all others similarly situated, v. New
Balance Athletics, Inc., a corporation; and DOES 1 through 50, inclusive, Case No. 3:17-cv-00159-
L-JLB, on Behalf of The Wand Law Firm, Declaration submitted on September 8, 2017; Deposition
on October 5, 2017; Rebuttal Declaration submitted December 11, 2017.

United States District Court, Central District of California, Veronica Brenner, on behalf of
herself and all others similarly situated, v. Procter & Gamble Co., Case No. 8:16-1093-JLS-JCG,
on behalf of Bursor & Fisher, P.A., Declaration submitted September 5, 2017; Deposition on
October 10, 2016.

United States District Court, Eastern District of California, Joann Martinelli, individually and
on behalf of all others similarly situated, v. Johnson & Johnson And McNeil Nutritionals, LLC,
Case No. 2:15-cv-01733-MCE-DB, on behalf of Bursor & Fisher, P.A., Declaration submitted
August 28, 2017, Deposition on December 20, 2017; Reply Declaration submitted on
January 5, 2018.

United States District Court, Northern District of California, San Francisco Division, Martin
Schneider, Sarah Deigert, Laurie Reese, Theresa Gamage, Tiffanie Zangwill, and Nadia Parikka,
Individually and on Behalf of All Others Similarly Situated, v. Chipotle Mexican Grill, Inc., Case
No. 3:16-cv-02200-HSG, on behalf of Kaplan Fox & Kilsheimer LLP, Declaration submitted
August 11, 2017; Deposition on September 22, 2017.

United States District Court, Southern District of Ohio, Tom Kondash, on behalf of
himself and all others similarly situated, v. Kia Motors America, Inc., and Kia Motors Corporation,
Case No. 1:15-cv-00506-SJD, on behalf of Gibbs Law Group, LLP, Declaration submitted
July 10, 2017, Deposition on November 29, 2017; Supplemental Declaration submitted on
September 23, 2019.

United States District Court, Northern District of Illinois, Eastern Division, Ryan Porter and
Haarin Kwon, individually and on behalf of all others similarly situated, v. NBTY, Inc., United
States Nutrition Inc., Healthwatchers (DE), Inc., and MET-RX Nutrition, Inc., Case No. 15-cv-
11459, on behalf of Bursor & Fisher, P.A., Settlement Declaration submitted June 22, 2017;
Declaration submitted on August 15, 2018; Deposition on October 12, 2018.
                                                  9
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 34 of 45

                            Statement of Qualifications – Colin B. Weir



United States District Court, Northern District of California, Sandra McMillion, Jessica
Adekoya And Ignacio Perez, on Behalf of Themselves and all Others Similarly Situated, v. Rash
Curtis & Associates, Case No. 16-cv-03396-YGR, on behalf of Bursor & Fisher, P.A., Declaration
submitted May 30, 2017, Declaration submitted August 25, 2017, Declaration submitted on
October 16, 2017; Declaration submitted on August 10, 2018; Declaration submitted on
November 6, 2018; Declaration submitted on November 12, 2018; Deposition on
December 11, 2018; Oral Testimony and Cross Examination May 7 - 8, 2019.

United States District Court, Northern District of California, Vincent D. Mullins, et al., v.
Premier Nutrition Corporation, Case No. 13-cv-01271-RS, on behalf of Blood, Hurst, &
O'Reardon, LLP, Reply Declaration submitted May 19, 2017; Deposition on July 20, 2017.

United States District Court, Southern District of California, Preston Jones and Shirin Delalat,
on behalf of themselves, all others similarly situated, and the general public, v. Nutiva Inc., Case
No. 16-cv-00711 HSG, on behalf of Law Offices of Jack Fitzgerald, PC, Declaration submitted
May 9, 2016; Deposition on August 23, 2017; Reply Declaration submitted January 12, 2018; Reply
Declaration submitted March 2, 2018.

United States District Court, Central District of California, Southern Division, Billy Glenn,
Kathy Warburton, Kim Fama, and Corinne Kane, on behalf of themselves and all others similarly
situated, v. Hyundai Motor America And Hyundai Motor Company, Case No. 15-cv-02052-DOC-
KES, on behalf of Gibbs Law Group, LLP, Declaration submitted May 1, 2017; Deposition on
July 27, 2017; Reply Declaration submitted on October 2, 2017; Reply Declaration submitted on
October 6, 2017; Declaration submitted on March 23, 2018.

United States District Court, Southern District of California, Sherry Hunter, on behalf of
herself, all others similarly situated, and the general public, v. Nature's Way Products, LLC, and
Schwabe North America, Inc., Case No. 3:16-cv-00532-WQH-BLM, on behalf of Law offices of
Jack Fitzgerald, PC, Declaration submitted March 24, 2017; Reply Declaration submitted
May 26, 2017; Reply Declaration submitted on July 11, 2017.

United States District Court, Southern District Of New York, Joanne Hart, and Sandra Bueno,
on behalf of themselves and all others similarly situated, v. BHH, LLC d/b/a Bell + Howell and Van
Hauser LLC, Case No. 1:15-cv-04804-WHP, on behalf of Bursor & Fisher, P.A., Declaration
submitted March 16, 2017; Deposition on January 10, 2018; Supplemental Declaration submitted
January 30, 2018; Declaration submitted on March 2, 2018; Supplemental Declaration submitted on
March 30, 2018; Supplemental Declaration submitted on November 26, 2018; Deposition on
December 20, 2018.

United States District Court, Eastern District Of New York, Brooklyn Division, Reply All
Corp., v. Gimlet Media, Inc., Case No. 15-cv-04950-WFK-PK, on behalf of Wolf, Greenfield &
Sacks, P.C., Declaration submitted March 15, 2017; Deposition on April 26, 2017; Declaration
submitted on September 13, 2019; Deposition on October 16, 2019.
                                                10
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 35 of 45

                             Statement of Qualifications – Colin B. Weir



United States District Court, Northern District of California, James P. Brickman, individually
and as a representative of all others similarly situated, v. Fitbit, Inc., Case No. 3:15-cv-02077-JD,
on behalf of Dworken & Bernstein LPA, Declaration submitted February 28, 2017; Deposition on
March 8, 2017.

United States District Court, Northern District of California, Jamie Pettit, an individual, on
behalf of herself, the general public and those similarly situated, v. Procter & Gamble Company;
and Does 1 Through 50, Case No. 15-cv-02150-RGS, on behalf of Gutride Safier LLP, Declaration
submitted February 14, 2017; Deposition on March 3, 2017; Reply Declaration submitted
May 11, 2017.

United States District Court, Southern District of New York, Alan Gulkis, individually and on
behalf of all others similarly situated, Zicam LLC and Matrixx Initiatives, Inc., Case No. 7:15-cv-
09843-CS, on behalf of Bursor & Fisher, P.A., Declaration submitted on February 8, 2017;
Deposition on July 14, 2017.

United States District Court, Central District of California, Elisabeth Martin, on behalf of
herself, all others similarly situated, and the general public, v. Monsanto Company, Case No. 16-
02168-JFW (SPx), on behalf of the Law Office of Jack Fitzgerald, PC, Declaration submitted
February 6, 2017; Deposition on February 9, 2017; Reply Declaration on February 27, 2017.

United States District Court, Southern District of New York, Walt Famular, on behalf of himself
and all others similarly situated, v. Whirlpool Corporation, Case No. 16-cv-00944, on behalf of
Bursor & Fisher, P.A., Declaration submitted February 3, 2017, Deposition on August 15, 2017,
Rebuttal Declaration on March 20, 2018.

United States District Court, Central District of California, In re: 5-Hour Energy Marketing
and Sales Practices Litigation, Case No. 2:13-ml-02438 PSG, on behalf of Bursor & Fisher, P.A.,
Declaration submitted September 26, 2016; Reply Declaration submitted October 14, 2016;
Deposition on October 27, 2016; Declaration submitted on December 22, 2016; Rebuttal
Declaration submitted on March 15, 2017.

United States District Court, Southern District of Florida, Benjamin Hankinson, James Guerra,
Jeanette Gandolfo, Lisa Palmer, Donald Anderson, Catherine Long, and Lisa Prihoda, individually
and on behalf of others similarly situated, v. R.T.G. Furniture Corp., d/b/a Rooms to Go, RTG
America, LLC, The Jeffrey Seaman 2009 Annuity Trust, RTG Furniture Corp. of Georgia, d/b/a
Rooms to Go, Rooms to Go North Carolina Corp., d/b/a Rooms to Go, RTG Furniture of Texas,
L.P., d/b/a Rooms to Go, RTG Texas Holdings, Inc., and R.T.G. Furniture Corp. of Texas,
Case No. 9:15-cv-81139-COHN/SELTZER, on behalf of Cohen Milstein, Declaration submitted
September 1, 2016; Declaration submitted October 3, 2016; Deposition on November 4, 2016;
Declaration submitted on January 5, 2017.


                                                  11
                                                                              ECONOMICS AND
                                                                             TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 36 of 45

                            Statement of Qualifications – Colin B. Weir


Circuit Court Of Cook County, Illinois County Department, Chancery Division, Amy Joseph,
individually and on behalf of all others similarly situated, Benjamin Perez, individually and on
behalf of all others similarly situated, Intervening Plaintiff, v. Monster Inc., a Delaware
Corporation, and Best Buy Co., Inc., a Minnesota Corporation, Case No. 2015 CH 13991, on
behalf of Interveners, Declaration submitted August 8, 2016; Supplemental Declaration submitted
January 22, 2018.

United States District Court, Central District of California, Eastern Division, Jeff Looper,
Michael Bright, Scott Johnson, individuals on behalf of themselves and all others similarly situated,
v. FCA US LLC, f/k/a Chrysler Group LLC, a Delaware limited liability company, and DOES 1-100
inclusive, Case No. 14-cv-00700-VAP-DTB, on behalf of Gibbs Law Group, LLP; Declaration
submitted August 7, 2016; Deposition on September 29, 2016.

United States District Court, Eastern District of California, Chad Herron, individually, on
behalf of himself and all others similarly situation, v. Best Buy Stores, LP, a Virginia limited
partnership, Case No. 12-cv-02103-TLN-CKD, on behalf of Stonebarger Law, A Professional
Corporation; Declaration submitted June 24, 2016; Deposition on July 29, 2016; Supplemental
Declaration submitted September 8, 2016.

United States District Court for the Southern District of Florida, Angela Sanchez-Knutson v.
Ford Motor Company, Case No. 14:61344-CIV DIMITROULEAS, on behalf of Kelley Uustal Trial
Attorneys; Deposition on June 1, 2016.

United States District Court, Central District of California, Jacqueline Dean, on behalf of
herself and all others similarly situated, v. Colgate-Palmolive Co., Case No. 5:15-cv-00107, on
behalf of Bursor & Fisher, P.A.; Declaration submitted April 29, 2016; Deposition on July 13,
2016; Reply Declaration submitted on May 2, 2017; Declaration submitted on October 2, 2016;
Reply Declaration submitted on December 14, 2017.

United States District Court, District of New Jersey, In re: AZEK Decking Marketing & Sales
Practices Litigation, Case No. 12-cv-06627-MCA-MAH, on behalf of Seeger Weiss, LLP;
Declaration submitted February 26, 2016; Declaration submitted May 16, 2016; Deposition on
July 6, 2016; Reply Declaration submitted August 29, 2016.

United States District Court. Northern District of California, In re: Nest Labs Litigation, Case
No. 5:14-cv-01363-BLF, on behalf of Bursor & Fisher, P.A.; Declaration submitted on January 22,
2016; Deposition on March 2, 2016; Reply Declaration submitted on June 3, 2016.

United States District Court, Northern District of California, Rohini Kumar, an individual, on
behalf of herself, the general public and those similarly situated, v. Salov North America Corp.;
And Italfoods, Inc., Case No. 4:14-cv-02411-YGR, on behalf of Gutride Safier LLP; Declaration
submitted on January 19, 2016; Deposition on February 24, 2016; Reply Declaration submitted on
May 10, 2016; Declaration submitted on April 11, 2017, Declaration submitted on May 16, 2017.




                                                 12
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 37 of 45

                          Statement of Qualifications – Colin B. Weir


United States District Court, Northern District of Ohio, Eastern Division, Christopher Meta,
On Behalf Of Himself And All Others Similarly Situated v. Target Corporation, et al., Case No.
4:14-0832-DCN, on behalf of Tycko & Zavareei, LLP, Declaration submitted January 6, 2016;
Deposition on March 15, 2016; Reply Declaration submitted on March 18, 2016.

United States District Court, District of New Jersey, Charlene Dzielak, Shelley Baker, Francis
Angelone, Brian Maxwell, Jeffery Reid, Kari Parsons, Charles Beyer, Jonathan Cohen, Jennifer
Schramm, and Aspasia Christy on behalf of themselves and all others similarly situated, v.
Whirlpool Corporation, Lowe’s Home Center, Sears Holdings Corporation, The Home Depot, Inc.,
Fry’s Electronics, Inc., And Appliance Recycling Centers Of America, Inc., Case No.
12-cv-0089-KM-JBC, on behalf of Bursor & Fisher, P.A., Declaration submitted December 28,
2015; Deposition on April 22, 2016; Rebuttal Declaration submitted June 10, 2016; Responding
Declaration submitted July 6, 2018; Rebuttal Declaration submitted on August 10, 2018.

United States District Court, District of New Jersey, In re: Tropicana Orange Juice Marketing
and Sales Practices Litigation, Case No. 12-cv-7382-WJM-JBC, on behalf of Carella, Byrne,
Cecchi, Olstein, Brody & Agnello, PC.; Declaration submitted on November 6, 2015; Deposition on
January 28, 2016.

United States District Court, Northern District of California, Scott Koller, an individual, on
behalf of himself, the general public and those similarly situated v. Deoleo USA, Inc. and Med
Foods, Inc., Case No. 3:14-cv-02400-RS, on behalf of Gutride Safier LLP; Declaration submitted
on October 29, 2015; Deposition on December 21, 2015; Reply Declaration submitted on
April 3, 2017.

United States District Court, Eastern District Of New York, Patrick Hughes and Nafisé Nina
Hodjat, individually and on behalf of others similarly situated, v. The Ester C Company; NBTY,
Inc.; and Naturesmart, LLC, Case No. 12-cv-00041-JFB-ETB, on behalf of Reese LLP and
WhatleyKallas LLP; Declaration submitted October 22, 2015; Deposition on December 1, 2015;
Reply Declaration submitted on January 28, 2016; Surrebuttal Declaration submitted on
April 20, 2016; oral testimony and cross examination on September 20, 2016.

United States District Court, District Of Connecticut, Glen Grayson, and Doreen Mazzanti,
individually and on behalf of themselves and all others similarly situated, v. General Electric
Company, Case No. 3:13-cv-01799-WWE, on behalf of Izard Nobel LLP; Declaration submitted
October 15, 2015; Deposition on November 17, 2015; Rebuttal Declaration submitted
March 23, 2016.

United States District Court, District of New Jersey, Lynne Avram, on behalf of herself and all
others similarly situated, v. Samsung Electronics America Inc., and Lowe's Home Centers, Inc.,
Case No. 11-cv-6973-KM-MCA, on behalf of Faruqi & Faruqi LLP; Declaration filed
July 15, 2015; Deposition September 29, 2015.




                                              13
                                                                         ECONOMICS AND
                                                                        TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 38 of 45

                           Statement of Qualifications – Colin B. Weir


United States District Court, District of Connecticut, Heidi Langan, on behalf of herself and all
others similarly situated, v. Johnson & Johnson Consumer Companies, Inc., Case No. 3:13-cv-
01471-RNC, on behalf of Izard Nobel LLP; Declaration filed June 23, 2015; Deposition on
July 21, 2015; Reply Declaration filed October 15, 2015.

United States District Court, Eastern District of California, Yesenia Melgar, on behalf of herself
and all others similarly situated, v. Zicam LLC, and Matrixx Initiatives, Inc., Case No. 2:14-cv-
00160-MCE-AC, on behalf of Bursor & Fisher, PA; Declaration filed June 8, 2015.

United States District Court, Central District of California, Eastern Division-Riverside
Michael J. Otto, individually, and on behalf of other members of the general public similarly
situated, v. Abbott Laboratories, Inc., Case No. 12-01411-SVW(DTBx), on behalf of Baron &
Budd; Declaration filed May 25, 2015; Deposition on June 2, 2015; Supplemental Declaration filed
July 6, 2015.

United States District Court, Central District of California, Russell Minoru Ono, individually
and on behalf of others similarly situated, v. Head Racquet Sports USA, a corp. and Head USA Inc.,
Case No. 13-04222-FMO, on behalf of Baron & Budd; Declaration filed April 24, 2015, Deposition
on June 30, 2015; Reply Declaration filed July 2, 2015.

United States District Court, Southern District of Florida, Vanessa Lombardo, on behalf of
herself and all others similarly situated, v. Johnson & Johnson Consumer Companies and
Neutrogena Corporation, Case No. 13-60536-SCOLA, on behalf of Morgan & Morgan;
Declaration filed March 31, 2015.

United States District Court, Eastern District of New York, D. Joseph Kurtz, individually and
on behalf all others similarly situated, v. Kimberly-Clark Corporation and Costco Corporation,
Case No. 14-01142-JBW, on behalf of Robbins Geller Rudman & Dowd LLP; Declaration filed
February 27, 2015; Rebuttal Declaration filed March 27, 2015; Supplemental Declaration submitted
on July 9, 2019; Supplemental Declaration submitted on July 12, 2019; Oral testimony and cross-
examination on August 6-8 and 12, 2019.

United States District Court, Eastern District of New York, Anthony Belfiore, on behalf of
himself and all others similarly situated, v. Procter & Gamble, Case No. 14-04090-JBR, on behalf
of Wolf Popper LLP; Declaration filed February 27, 2015; Rebuttal Declaration filed
April 30, 2015; Supplemental Declaration submitted on July 9, 2019; Deposition on July 26, 2019;
Oral testimony and cross-examination on August 6-8 and 12, 2019.

United States District Court, Northern District of California, Patrick Hendricks, individually
and on behalf of all others similarly situated, v. StarKist Co., Case No. 13-0729-YGR, on behalf of
Bursor & Fisher, PA; Declaration filed January 20, 2015; Deposition on February 10, 2015; Reply
Declaration filed April 7, 2015.




                                                14
                                                                          ECONOMICS AND
                                                                         TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 39 of 45

                            Statement of Qualifications – Colin B. Weir


United States District Court, Northern District of California, San Francisco Division, Scott
Miller and Steve Leyton, individually and on behalf themselves, the general public and those
similarly situated v. Ghirardelli Chocolate Company, Case No. 12-04936-LB, on behalf of Gutride
Safier LLP, Declaration filed January 8, 2015; Reply Declaration filed February 5, 2015.

United States Bankruptcy Court, Eastern District of New York, In re: Kangadis Food Inc.,
d/b/a The Gourmet Factory, Debtor, Case No. 14-72649-REG, on behalf of Bursor & Fisher, PA;
Declaration filed August 5th, 2014; Oral testimony on November 24, 2014.

United States District Court, Southern District of New York, Joseph Ebin and Yeruchum
Jenkins, individually and on behalf of all others similarly situated v. Kangadis Family Management
LLC, Aristidia Kangadis a/k/a "Mr. Aris," Andromahi Kangadis a/k/a "Mrs. Mahi," and Themis
Kangadis, Case No. 14-cv-1324-JSR, on behalf of Bursor & Fisher, PA; Declaration filed August 5,
2014; Deposition on October 9, 2014.

United States District Court, Northern District of California, San Francisco Division, Erin
Allen, on behalf of herself and all others similarly situated, v. Con Agra Foods, Inc., Case No. 13-
cv-01279-VC, on behalf of Hagens Berman Sobol Shapiro LLP and The Eureka Law Firm;
Declaration submitted August 11, 2014; Deposition on September 30, 2014; Declaration submitted
July 9, 2018; Deposition on March 7, 2019; Reply Declaration submitted on May 22, 2019.

United States District Court, Eastern District of California, Kyle Dei Rossi and Mark Linthicum,
on behalf of themselves and those similarly situated, v. Whirlpool Corporation, Case No. 12-cv-
00125-TLN-CKD, on behalf of Bursor & Fisher, P.A.; Declaration filed July 31, 2014, Deposition
on August 20, 2014.

United States District Court, Northern District of Illinois, Eastern Division, In re: Southwest
Airlines Voucher Litigation., Case No. 11-cv-8176, Hon. Matthew Kennelly, on behalf of Siprut
PC; Declaration filed June 4, 2014; Oral testimony and cross examination on June 16, 2014.

United States District Court, Central District of California, Western Division, In re: ConAgra
Foods, Inc., Case No. 11-cv-05379-MMM, MDL No. 2291, on behalf of Milberg LLP and Grant &
Eisenhofer, P.A.; Declaration filed May 5, 2014; Deposition on May 23, 2014; Declaration filed
June 30, 2014; Declaration filed September 8, 2014; Deposition on September 16, 2014,
Declaration filed October 27, 2014; Declaration submitted on March 8, 2019.

United States District Court, Southern District of New York, In re: Scotts EZ Seed Litigation,
Case No. 12-cv-4727-VB, on behalf of Bursor & Fisher, PA; Declaration filed March 31, 2014;
Deposition on May 21, 2014; Declaration filed on January 8, 2016; Deposition on February 10,
2016; Reply Declaration submitted June 30, 2016; Declaration submitted September 1, 2016;
Declaration submitted on October 20, 2016.




                                                15
                                                                           ECONOMICS AND
                                                                          TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 40 of 45

                           Statement of Qualifications – Colin B. Weir


United States District Court, Central District of California, Julie Fagan, Michael Fagan,
Melissa Pennalatore, Amy Sapeika and Shelley Trinchero, individually and on behalf of all others
similarly situated v. Neutrogena Corporation, Case No. 13-cv-01316-SVW, on behalf of Izard
Nobel LLP; Declaration filed March 21, 2014; Deposition on April 3, 2014; Supplemental
Declaration filed August 4, 2014; Deposition on August 13, 2014; Declaration filed September 9,
2014.

United States District Court, Central District of California, Enzo Forcellati and Lisa Roemmich,
individually and on behalf of all others similarly situated v. Hyland's Inc., Standard Homeopathic
Laboratories, Inc. and Standard Homeopathic Company, Case No. 12-cv-01983-GHK, on behalf of
Faruqi and Faruqi; Declaration filed December 13, 2013; Deposition on February 27, 2014.

United States District Court, Southern District of Florida, Adam Karhu, on behalf of himself and
all others similarly situated, v. Vital Pharmaceuticals, Inc., d/b/a VPX Sports, Case No. 13-cv-
60768-JIC, on behalf of Thornton, Davis, & Fein, P.A., Declaration filed December 13, 2013;
Declaration filed January 6, 2014; Declaration filed March 31, 2014.

Trial Court of Massachusetts, District of Edgartown, Schepici v. JetBlue Airways Corp., on
behalf of plaintiff; Mediation on December 4, 2013.

Superior Court of California, County of Alameda, In re: Cellphone Termination Fee Cases,
Ramzy Ayyad, et al, v. Sprint Spectrum, L.P., JCCP No. 4332, Case No. RG03-121510, on behalf of
the Executive Committee; Declaration filed September 18, 2013.

United States District Court, Northern District of California, Maria Torres, Gabriel Rojas, and
Ian Kerner, individually and on behalf of all others similarly situated v. JC Penney Corporation,
Inc.; and JC Penney Company, Inc.,, Case No. cv-12-01105-RS, on behalf of Bramson, Plutzik,
Mahler and Birkhaeuser; Declaration filed September 13, 2013; Deposition on October 2, 2013.

United States District Court, Southern District of New York, Joseph Ebin and Yeruchum
Jenkins, individually and on behalf of all others similarly situated v. Kangadis Foods Inc,
Case No. 13-cv-02311-JSR, on behalf of Bursor & Fisher, PA; Declaration filed August 26, 2013;
Deposition on October 21, 2013.

United States District Court, Northern District of California, Desiree Moore, on behalf of
themselves, the general public, and all those similarly situated, v. Verizon Communications,
Case No. 4:09-cv-01823-SBA, on behalf of David Schachman and Associates PC, Jacobs Kolton
Chtd., and Keller Grover, LLP; Declaration filed June 24, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on March 1, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 20, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 19, 2013.
                                               16
                                                                          ECONOMICS AND
                                                                         TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 41 of 45

                           Statement of Qualifications – Colin B. Weir


American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 13, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 7, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 4, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on January 24, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on December 12, 2012.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on December 10, 2012.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on November 28, 2012.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant,
Declarations filed October 4, 2012 and November 5, 2012; Oral testimony and cross examination
on November 27, 2012.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant,
Declaration filed April 16, 2012; Oral testimony and cross examination on May 11, 2012.

United States District Court, District of Massachusetts, Marcy Cruz v. Justin Kagan, Arthur
Hegarty, Ronald Teachman, and the City of New Bedford, Case No. 1:09-cv-11793-RGS, on behalf
of Marcy Cruz, Expert Report filed February 28, 2011; Oral testimony and cross examination on
December 1, 2011.

United States District Court, Southern District of New York, Bursor & Fisher P.A., v. Federal
Communications Commission, Case No. 1:11-cv-05457-LAK, on behalf of Bursor & Fisher P.A.,
Declaration filed August 17, 2011.

United States District Court, District of New Jersey, In Re: Sprint Premium Data Plan
Marketing and Sales Practices Litigation, Master Case No. 10-6334 (SDW) MDL No. 2228, on
behalf of Thornton, Davis, & Fein, P.A., Declaration filed August 11, 2011.

United States District Court, Northern District of California, Patrick Hendricks, on behalf of
himself and all others similarly situated, v. AT&T Mobility LLC, Case No. C11-00409, on behalf of
Bursor & Fisher, P.A., Declaration filed August 7, 2011.

Federal Communications Commission, In the Matter of Applications of AT&T Inc. & Deutsche
Telekom AG for Consent to Assign or Transfer Control of Licenses and Authorizations, WT Docket
No. 11-65, on behalf of Butch Watson, Declaration filed June 20, 2011.
                                               17
                                                                          ECONOMICS AND
                                                                         TECHNOLOGY , INC.
        Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 42 of 45

                            Statement of Qualifications – Colin B. Weir


California Public Utilities Commission, Pacific Bell Telephone Company d/b/a AT&T California
(U1001C) Complainant, vs. O1 Communication, Inc. (U 6065 C), Defendant, Case No. C.08-03-
001, on behalf of the O1 Communications, Inc., Reply Testimony filed November 6, 2009; Oral
testimony and cross examination on November 16, 2009.

Superior Court of California, County of Alameda, James Thomas, on behalf of themselves, the
general public, and all those similarly situated, v. Global Vision Products, Inc., Anthony Imbriolo,
Derrike Cope, David L. Gordon, Powertel Technologies, Inc., Craig Dix, Henry Edelson and
Robert Debenedictis, Case No. RG03-091195, on behalf of the Law Offices Of Scott A. Bursor,
Oral testimony and cross examination on November 9, 2009.

United States District Court, District of New Jersey, Judy Larson, Barry Hall, Joe Milliron,
Tessie Robb, and Willie Davis, individually and on behalf of all others similarly situated, v. AT&T
Mobility LLC f/k/a Cingular Wireless LLC and Sprint Nextel Corporation and Sprint Spectrum L.P.
d/b/a Sprint Nextel and Nextel Finance Company, Civ. Act. No. 07-5325 (JLL), on behalf of
PinilisHalpern, LLP and Law Offices of Scott A. Bursor, Declaration filed under seal October 19,
2009.

California Public Utilities Commission, Pacific Bell Telephone Company d/b/a AT&T California
(U1001C) Complainant, vs. Pac-West Telecomm, Inc. (U 5266 C), Defendant, Case No. C.08-09-
017, on behalf of the Pac-West Telecomm, Inc., Rebuttal Testimony filed May 1, 2009.

Illinois Commerce Commission, Illinois Bell Telephone Company Annual Rate Filing for Non-
Competitive Services Under an Alternative Form of Regulation, Ill. C. C. Docket No. 08-0249, on
behalf of the People of the State of Illinois, Declaration filed May 2, 2008.

Federal Communications Commission, Qwest Petition for Forbearance Under 47 U.S.C. §160(c)
From Title II and Computer Inquiry Rules with Respect to Broadband Services, Petition of AT&T
Inc, For Forbearance Under 47 U.S.C. §160(c) From Title II and Computer Inquiry Rules with
Respect to Broadband Services, Petition of BellSouth Corporation For Forbearance Under 47
U.S.C. §160(c) From Title II and Computer Inquiry Rules with Respect to Broadband Services,
Petition of the Embarq Local Operating Companies for Forbearance Under 47 U.S.C. §160(c) From
Application of Computer Inquiry and certain Title II Common Carriage Requirements; WC Docket
Nos. 06-125 and 06-147, on behalf of the AdHoc Telecommunications Users Committee,
Declaration filed October 9, 2007.

Superior Court of California, County of Alameda, James Thomas, on behalf of themselves, the
general public, and all those similarly situated, v. Global Vision Products, Inc., Anthony Imbriolo,
Derrike Cope, David L. Gordon, Powertel Technologies, Inc., Craig Dix, Henry Edelson and
Robert Debenedictis, Case No. RG03-091195, on behalf of the Law Offices Of Scott A. Bursor,
Declaration filed January 5, 2007; Deposition on November 13, 2007; Oral testimony and cross-
examination on December 19, 2007; Oral testimony on January 9, 2008.

Mr. Weir has served as a consultative expert in numerous proceedings that did not result in
testimony, and has contributed research and analysis to numerous additional publications and
testimony at the state, federal, and international levels.
                                                18
                                                                           ECONOMICS AND
                                                                          TECHNOLOGY , INC.
Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 43 of 45




                          Exhibit 2

                 Documents Reviewed
       Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 44 of 45




- First Amended Complaint, filed December 9, 2016

- Case, Fair & Oster, Principles of Microeconomics, 9th Edition, 2009.

- Declaration and Expert Report of J. Michael Dennis, Ph.D., June 15, 2018.

- Sawtooth Software technical papers, available online at

http://www.sawtoothsoftware.com/support/technical-papers.

- When "All Natural" May Not Be, Analysis Group Forum (Winter 2013).

http://www.analysisgroup.com/assessing_false_advertising_claims.aspx.

- Applying Conjoint Analysis to Legal Disputes: A Case Study, Wind, Yoram, et al.

- Khoday v. Symantec Corp., No. 11-180 (JRT/TNL), (2014 WL 1281600, at *10 (D. Minn.

March 13, 2014)

- Sanchez-Knutson v. Ford Motor Company, 310 F.R.D. 529, 538-39 (S.D. Fl. 2015)

- In re: Lenovo Adware Litigation, 2016 WL 6277245, at *21 (N.D. Cal. Oct. 27, 2016)

- Guido v. L'Oreal, USA, Inc., 2014 WL 6603730, at *5, *10-*14 (C.D. Cal. July 24, 2014)

- Brown v. Hain Celestial Group, Inc., 2014 WL 6483216, at *19 (N.D. Cal. Nov. 18, 2014)

- Microsoft v. Motorola, Inc., 904 F.Supp.2d 1109, 1119-20 (W.D. Wa. 2012)

- In re Scotts EZ Seed Litig., 304 F.R.D. 397, 413-15 (S.D.N.Y. 2015)
- Dzielak v. Maytag, 2017 WL 1034197, at *6 (D. NJ. March 17, 2017)

- TV Interactive Data Corp. v. Sony Corp., 929 F. Supp. 2d 1006, 1022 & n.6 (N.D. Cal. 2013)

- Briseno v. ConAgra Foods, Inc., 844 F.3d 1121 (9th Cir. 2017)

- Dei Rossi v. Whirlpool Corp., No. 2:12-cv-00125-TLN-CKD, 2015 U.S. Dist. LEXIS 55574

(E.D. Cal. Apr. 27, 2015)

- Getting Started With Conjoint Analysis: Strategies for Product Design and Pricing Research,

Bryan K. Orme, Research Publishers 2014.

- Estimating Consumers' Willingness to Pay for Health Food Claims: A Conjoint Analysis,

Mitsunori Hirogaki, International Journal of Innovation, Management and Technology, Vol. 4,

No. 6, December 2013
       Case 1:16-cv-08364-KMW Document 112 Filed 02/21/20 Page 45 of 45




- Testing Consumer Perception of Nutrient Content Claims Using Conjoint Analysis,

Drewnowski, Adam et al., Public Health Nutrition: 13(5), 688–694

- Evaluation of Packing Attributes of Orange Juice on Consumers' Intention to Purchase by

Conjoint Analysis and Consumer Attitudes Expectation, Gadioli, I. L. et al., Journal of Sensory

Studies 28 (2013):57-65

- census.gov

- The Kroger Co. 2016 10-K Annual Report

- Publix Super Markets, Inc. 2016 10-K Annual Report

- Safeway Inc. 2015 10-K Annual Report

- SuperValu Inc. 2016 10-K Annual Report

- Ahold Delhaize Annual Report 2016.

- COLGATETOMS00011738_CONFIDENTIAL.pptx

- COLGATETOMS00011847_CONFIDENTIAL.pptx

- COLGATETOMS00013164_CONFIDENTIAL.pptx

- COLGATETOMS00013657_CONFIDENTIAL.pptx

- COLGATETOMS00023980_CONFIDENTIAL.PPTX

- COLGATETOMS00000710_CONFIDENTIAL.xlsx

- COLGATETOMS00004908_CONFIDENTIAL.xlsx

- COLGATETOMS00004910_CONFIDENTIAL.xlsx
